Case 1:17-cv-00772-GWG Document 277 Filed 05/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TESSA KNOX
Plaintiff,
Civil Action No. 1:17-cv-00772
V. (GWG)
JOHN VARVATOS ENTERPRISES, INC. DECLARATION OF
Defendant. JOHN VARVATOS

 

Pursuant to 28 U.S.C. § 1746, I, John Varvatos, hereby declares as follows:

1. This supplements the declaration that I executed on April 24, 2019. [am
supplementing that declaration because I now have looked at the Playboy tee shirt video that
Plaintiffs have proposed for the first time as a proposed trial exhibit (Plaintiffs’ Proposed Trial
Exhibit 36).

2. The facts set forth in this declaration are based on my personal knowledge except
as otherwise set forth herein. If called and sworn as a witness, I could and would testify
competently to the matters set forth herein.

3. I am the Chairman of the Board of Directors of John Varvatos Enterprises, Inc.
(“TVE”).

4, The Playboy tee shirt video (Plaintiffs? Proposed Trail Exhibit 36) appears to be
two separate videos spliced or combined together. JVE did not produce this video (Plaintiffs’
Proposed Trial Exhibit 36). My interview is one part of the spliced/combined together video and
the woman wearing the Playboy tee shirt is the other. Neither I nor JVE asked whomever
produced this video to splice/combine together my interview with the woman wearing the
Playboy tee shirt.

5. My video interview spoke to the power of the Playboy brand and icon and how

men asked me about the Playboy tee shirt when I wore it to a concert. I was not speaking about
Case 1:17-cv-00772-GWG Document 277 Filed 05/16/19 Page 2 of 2

the Playboy tee shirt worn by the woman in the video nor was I speaking about marketing to
women.

6. As I stated in my April 24, 2019 declaration, JVE designed the Playboy tee shirt
for men and marketed it to men. It is my understanding that, like JVE, Playboy markets to men.

Executed on May 15, 2019. —,

 
   

John Varvatos
Le
